Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1-20 are pending 
Priority
	This application is a continuation application of U.S. Application No. 16/195,361 (granted as US patent 10,537,560), filed on November 19, 2018, which is a continuation application of International Application No. PCT/US2018/054642, filed on October 5, 2018, which claims priority to U.S. Provisional Application No. 62/568,673, filed on October 5, 2017; U.S. Provisional Application No. 62/568,754, filed on October 5, 2017; U.S. Provisional Application No. 62/682,563, filed on June 8, 2018; and U.S. Provisional Application No. 62/682,565, filed on June 8, 2018

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim  16  recites the limitation " p38 kinase inhibitor is selected from: FX-005, KC-706, SC-80036, GSK- 610677, LY-3007113, LEO-15520, AVE-9940, TA-5493, and UR-13879” .  These compounds are only mentioned in terms of their coded names. There is no clear representation of the compounds in terms of structure in the claim or 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated  by Lambertus (WO 2016/114655)
Lambertus discloses that GABAergic overstimulation is implicated in Facioscapulohumeral muscular dystrophy (FSHD). Patients suffering from FSHD can be treated through the administration of compounds reducing GABAergic overstimulation, such as p38 kinase inhibitors (page 15, line 13 - line 16; page 19, line 13 - line 16; table 5; page 49 - page 50; examples 32,43). Certain claimed compounds are explicitly mentioned in Table 5, namely doramapimod  (compound VIII'), VX-702 (compound II') or VX-745 (compound XII'). Lambertus discloses the administration systemically either by oral or parental administration or nasal administration (page 12,lines 16-29)
With regards to the limitation where in the p38kinase inhibitor reduces expression levels of DUX4 polypeptide or the polypeptide encoded by the DUX4 downstream gene 
Therefore the method disclosed by Lambertus. fully anticipates instant claims 1-16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
.Claims 1-20 are rejected on the ground of nonstatutory double patenting over claim 1-30 of U. S. Patent No 10,537,560, (‘560) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct 


Conclusion
Claims 1-20 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629